DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 11/10/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 are drawn to a “power release latching system”. However, the claims fail to establish any latching function. So, are the claims drawn to the latching system or to a power release system of a latching system. A broad interpretation will be given. Correction is required.

Claims 1, 4 and 21 require that the camming contact is configured to change from a low-speed high torque condition to ta high speed torque condition as the pawl release lever moves and now, as the gear moving in a constant speed. 

As seen in the figures, the cam component 48 has a shape resembling an “8”. As the cam component 48 rotates in a clockwise direction (40), the bottom portion of the cam component contact the cam portion 52, from fig 3 to fig 5.
Further rotation of the cam component 48 will make the top portion of the cam component to now engage the cam portion 52 until it reaches the final position.
So, there is no change in speed (low or high) as claimed. It is just change of contacting portion. As to the change in torque, is still unclear how there is a change since the motor is moving in a constant speed. 
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,474,886 to Bendel in view of US Pat No 7,380,844 to Berghahn et al (Berghahn).


    PNG
    media_image1.png
    782
    1748
    media_image1.png
    Greyscale

Bendel discloses a power release latching system that comprises a gear (5) adapted to rotate about a rotation axis and that includes a cam component (4); and a pawl release lever (3) operatively connected to a latching mechanism (1 and 2) that is adapted to pivot about an axis spaced from and disposed parallel to the rotation axis.
The pawl release lever comprises a cam portion that is in camming contact with the cam component.
When the gear is rotated in a first direction, a first portion of the cam component (4) has a first camming contact with the cam portion. Further rotation of the gear will make a second camming of the cam component to contact with the cam portion.
The gear comprises a stop (7) having 1st and 2nd stop surfaces (ends of 7) that contact a stationary fixing structure (8) between 1st and 2nd positions.

Bendel fails to disclose that the cam component has a shape so as to define inner and outer protrusions that will interact with inward and outward bulges on the pawl release 

    PNG
    media_image2.png
    390
    1188
    media_image2.png
    Greyscale

Berghahn teaches that it well known in the art to provide a cam component (11) with a shape so as to define inner and outward protrusions that will interact with inward and outward bulges on a lever (10) in order to guide and transmit the movement of the cam component to the lever.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the cam component and lever described by Bendel shaped so as to define inner and outer protrusions that will interact with inward and outward bulges, as taught by Berghahn, in order to define a guiding surface for better transmit the movement of the cam component to the pawl release lever.
Applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.
Furthermore, because of the camming shape, the camming contact is capable of changing from a “low-speed-high-torque condition” to a “high-speed-low torque condition” as the lever moves. 

Claims 3 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,474,886 to Bendel in view of US Pat No 7,380,844 to Berghahn et al (Berghahn) and further in view of US Pat No 9,435,145 to Lujan et al (Lujan).

Lujan teaches that it is well known in the art to use a torsional spring (16) to bias a lever (30) to a desired position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the spring described by Bendel as a torsional spring, as taught by Lujan, in order to provide the best characteristics of a spring into biasing the lever to the desired position.

Response to Arguments
As to the drawing objection and the 112 2nd paragraph rejection with respect to the “serpentine” limitation, the current amendment overcomes the issues. Therefore, the drawing objection and the 112 2nd paragraph rejection related to the objection has been withdrawn.

As to the 112-2nd paragraph rejection about what is the invention claimed, the applicant arguments are not persuasive. 
Is still unclear what is the invention claimed here. A power release latching system requires a latching function; while a power release system for a latching system does not requires that function since the invention is drawn only to the release system. Those are two different inventions. Therefore, the rejection is maintained.

As to the other part of the 112 2nd paragraph rejection with respect to the change in speed, the argument is not persuasive. One of ordinary skill in the art will notice that the shape of the camming surfaces will “maybe” allow the difference of torque, but it still unclear the speed change, furthermore, now that the claim requires “constant speed of the gear”. Therefore, the rejection is maintained. 

As to the rejection in view of Brose, the current amendment overcomes the rejection. Therefore, the rejection in view of Brose has been withdraw.

As to the rejection in view of Bendel, as modified by Berghahn, the arguments are not persuasive.
The applicant argues that Berghahn does not teach a pawl release lever since it does not release a latch what-so-ever. 
The rejection never mentions that lever 10 in Berghahn is a pawl release lever. The rejection mentions that Berghahn teaches a cam component (11) with a shape so as to define inner and outward protrusions that will interact with inward and outward bulges on a lever (10) in order to guide and transmit the movement of the cam component to the lever.
Further, the rejection is Bendel, as modified by Berghahn. Bendel already disclose the pawl release lever limitation, as claimed.
Berghahn was used to demonstrate that it is well known in the art to provide the cam component and lever described by Bendel shaped so as to define inner and outer 
Therefore, the arguments are not persuasive and the rejection is maintained.

Since no argument will change the examiner’s position, the applicant can file an appeal brief as his next response to allow the Board of Appeals to make a decision on the matter.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 19, 2021